Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
09/27/2016 08:07 AM CDT




                                                           - 323 -
                                Nebraska Court of A ppeals A dvance Sheets
                                     24 Nebraska A ppellate R eports
                                                 BURCHAM v. BURCHAM
                                                  Cite as 24 Neb. Ct. App. 323




                                        David Robert Burcham, appellee, v.
                                         Linda Jean Burcham, appellant.
                                                       ___ N.W.2d ___

                                          Filed September 27, 2016.   No. A-15-814.

                1.	 Divorce: Child Custody. When custody of minor children is an issue in
                     a proceeding to dissolve the marriage of the children’s parents, custody
                     is determined by parental fitness and the children’s best interests.
                2.	 Child Custody. When both parents are found to be fit, the inquiry for
                     the court on the issue of custody is the best interests of the children.
                3.	 Parent and Child. The best interests of a child require a parent-
                     ing arrangement for a child’s safety, emotional growth, health, stabil-
                     ity, and physical care and regular and continuous school attendance
                     and progress.
                 4.	 ____. The best interests of a child also require that the child’s families
                     and those serving in parenting roles remain appropriately active and
                     involved in parenting with safe, appropriate, continuing quality contact
                     between children and their families when they have shown the ability to
                     act in the best interests of the child and have shared in the responsibili-
                     ties of raising the child.
                5.	 Divorce: Child Custody: Public Policy. It is sound public policy to
                     keep children together when possible, but considerations of public
                     policy do not, in all cases, prevent the splitting of the custody of the
                     children when a marriage is dissolved; rather, the ultimate standard is
                     the best interests of the children.
                6.	 Child Support. The paramount concern and question in determining
                     child support is the best interests of the child.
                7.	 Rules of the Supreme Court: Child Support: Presumptions. In gen-
                     eral, child support payments should be set according to the Nebraska
                     Child Support Guidelines, adopted by the Nebraska Supreme Court,
                     which are presumed to be in the best interests of the child.
                8.	 Child Support. In calculating child support, the court must consider the
                     total monthly income, defined as income of both parties derived from
                     all sources.
                                    - 324 -
            Nebraska Court of A ppeals A dvance Sheets
                 24 Nebraska A ppellate R eports
                          BURCHAM v. BURCHAM
                           Cite as 24 Neb. Ct. App. 323

 9.	 Child Support: Presumptions. All income from employment must be
     included in the initial child support calculation, which then becomes a
     rebuttable presumption of appropriate support.
10.	 Child Support. Copies of at least 2 years’ tax returns, financial state-
     ments, and current wage stubs should be furnished to the court for
     purposes of determining the parents’ income in order to calculate
     child support.
11.	 ____. Income derived from farming is subject to fluctuations. The use of
     income averaging when dealing with farm income has been approved for
     purposes of calculating child support.
12.	 Divorce: Appeal and Error. In a de novo review of a judgment in
     marriage dissolution proceedings, when the evidence is in conflict, an
     appellate court considers, and may give weight to, the fact that the trial
     judge heard and observed the witnesses and accepted one version of the
     facts rather than another.
13.	 Records: Appeal and Error. It is incumbent upon the appellant to
     present a record supporting the errors assigned; absent such a record,
     an appellate court will affirm the lower court’s decision regarding
     those errors.
14.	 Appeal and Error. Generally, a party cannot complain of error which
     the party has invited the court to commit.
15.	 Divorce: Minors: Stipulations. Parties in a proceeding to dissolve a
     marriage cannot control the disposition of matters pertaining to minor
     children by agreement.
16.	 Parent and Child: Social Security. Social Security benefits paid to
     children as a result of their parents’ employment are not a mere gratuity
     from the federal government but have been earned through the parent’s
     payment of Social Security taxes.
17.	 Parent and Child: Child Support: Social Security. A request to apply
     Social Security benefits received as a result of a parent’s employment to
     the parent’s child support obligation is merely a request to identify the
     source of payment, and a Social Security benefit can serve as a substi-
     tute source of income.
18.	 ____: ____: ____. Social Security benefits received on behalf of a
     parent’s employment may be used to offset a portion of child support
     costs, but it is not appropriate to offset child support costs where the
     Social Security benefits are received due to the disability of the child
     and therefore intended to mitigate the additional costs accompany-
     ing disabilities.
19.	 ____: ____: ____. Social Security disability benefits paid on behalf of
     a parent’s disability can be considered income to the parent for child
     support purposes, because the benefits are received in lieu of the par-
     ent’s income.
                                    - 325 -
            Nebraska Court of A ppeals A dvance Sheets
                 24 Nebraska A ppellate R eports
                           BURCHAM v. BURCHAM
                            Cite as 24 Neb. Ct. App. 323

20.	 Appeal and Error. An alleged error must be both specifically assigned
     and specifically argued in the brief of the party asserting the error to be
     considered by an appellate court.
21.	 Divorce: Property Division. Under Neb. Rev. Stat. § 42-365 (Reissue
     2008), the equitable division of property is a three-step process. The
     first step is to classify the parties’ property as marital or nonmarital.
     The second step is to value the marital assets and marital liabilities
     of the parties. The third step is to calculate and divide the net marital
     estate between the parties in accordance with the principles contained
     in § 42-365.
22.	 ____: ____. Property which one party brings into the marriage is gener-
     ally excluded from the marital estate.
23.	 Divorce: Property Division: Proof. The burden of proof to show that
     property is nonmarital remains with the person making the claim in a
     dissolution proceeding.
24.	 Divorce: Property Division. An exception to the general rule that
     property owned prior to the marriage is excluded from the marital estate
     exists where both of the spouses have contributed to the improvement
     or operation of the nonmarital property or where the spouse not owning
     the nonmarital property has significantly cared for the property during
     the marriage.
25.	 ____: ____. When applying the exception to the general rule regarding
     premarital property, evidence of the value of the contributions and evi-
     dence that the contributions were significant are generally required.
26.	 ____: ____. Generally, all property accumulated and acquired by either
     spouse during a marriage is part of the marital estate. Exceptions
     include property that a spouse acquired before the marriage, or by gift
     or inheritance.
27.	 ____: ____. Setting aside nonmarital property is simple if the spouse
     possesses the original asset, but can be problematic if the original asset
     no longer exists.
28.	 ____: ____. Separate property becomes marital property by commin-
     gling if it is inextricably mixed with marital property or with the sepa-
     rate property of the other spouse.
29.	 ____: ____. If the separate property remains segregated or is traceable
     into its product, commingling does not occur.
30.	 Property Division: Proof. The burden of proof rests with the party
     claiming that property is nonmarital.
31.	 Property Division. Marital debt is defined as a debt incurred during
     the marriage and before the date of separation, by either spouse or both
     spouses, for the joint benefit of the parties.
32.	 Divorce: Attorney Fees: Appeal and Error. In a dissolution of mar-
     riage case, an award of attorney fees is discretionary, is reviewed de
                                    - 326 -
            Nebraska Court of A ppeals A dvance Sheets
                 24 Nebraska A ppellate R eports
                          BURCHAM v. BURCHAM
                           Cite as 24 Neb. Ct. App. 323

     novo on the record, and will be affirmed in the absence of an abuse of
     discretion.
33.	 Attorney Fees. The award of attorney fees depends on multiple factors
     that include the nature of the case, the services performed and results
     obtained, the earning capacity of the parties, the length of time required
     for preparation and presentation of the case, customary charges of the
     bar, and general equities of the case.
34.	 Divorce: Attorney Fees. Attorney fees incurred by the parties during
     the pendency of dissolution proceedings do not constitute marital debt.

  Appeal from the District Court for Dixon County: Paul J.
Vaughan, Judge. Affirmed in part, and in part reversed and
remanded with directions.
  Alice S. Horneber, of Horneber Law Firm, P.C., for
appellant.
   Nancy R. Shannon, of Cordell Law, L.L.P., for appellee.
   Inbody, R iedmann, and Bishop, Judges.
   R iedmann, Judge.
                      INTRODUCTION
   Linda Jean Burcham appeals from the order of the Dixon
County District Court which dissolved her marriage to David
Robert Burcham, divided the marital property, awarded cus-
tody of the parties’ minor children, and calculated child sup-
port. For the reasons explained below, we reverse the child
support calculation and remand the cause with directions to
the district court to recalculate child support excluding the
adoption subsidy the parties receive on behalf of their adopted
children. We otherwise affirm.

                       BACKGROUND
   Linda and David were married in 2001, and David filed
for dissolution of the marriage in November 2013. During the
marriage, the parties adopted three siblings: a daughter, H.B.,
born in 1997; and two sons, A.B., born in 1999, and Z.B.,
born in 2001. Initially during the dissolution proceedings,
                              - 327 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     BURCHAM v. BURCHAM
                      Cite as 24 Neb. Ct. App. 323

the parties shared temporary joint legal and physical custody
of the children, following a “week on, week off” schedule;
however, in October 2014, the court modified the temporary
order and placed physical custody of H.B. with Linda and
physical custody of A.B. and Z.B. with David. Linda received
parenting time with the boys every other weekend, and David
received parenting time with H.B. on alternating weekends but
only upon the agreement of Linda, David, and H.B.
   When Linda and David first married, they lived in a house
David owned prior to the marriage. In 2003, they built the
marital residence, located in Newcastle, Nebraska, on 45 acres
of land that David had purchased in 1996. David worked at a
telephone company throughout the marriage and earned addi-
tional income from farming. Linda worked full time during
the marriage until reducing her schedule to 80 percent after
the children were adopted. During that time, she was primarily
responsible for the care of the children. After nearly 8 years,
she resumed full-time employment.
   All three of the children have special needs. H.B.’s mental
health presented the greatest challenge for Linda and David.
H.B. was admitted to a mental health facility on two occasions
in 2012; the first stay was for 2 weeks and the second stay was
for 6 weeks. She was admitted again in March 2013 after cut-
ting herself with a knife. In September 2014, H.B. attempted
suicide by overdosing on various pills. Linda took H.B. to the
emergency room, and she was admitted to the mental health
facility where she remained for 6 to 8 weeks.
   Linda testified at trial that she never had any concerns
that H.B. would harm A.B. or Z.B., but she acknowledged
that an admission report from the mental health facility
dated March 5, 2013, indicated that Linda reported finding
a graphic drawing H.B. made depicting her assaulting her
brothers, that Linda expressed concern about the disappear-
ance of two family cats, that Linda and David expressed
concern about H.B.’s safety upon returning home and the
safety of other family members, and that Linda reported that
                               - 328 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

H.B. appears to want to hurt the ones who love her the most.
At trial, David testified that he does have concerns about the
boys’ safety around H.B.
   The evidence also established that the Department of Health
and Human Services substantiated a report of David’s physi-
cally abusing H.B. in October 2013. H.B. was observed with
a bruise on her face from being “smacked” by David after
an argument. Although David was allowed visits with H.B.
during the pendency of the dissolution proceedings, H.B. had
not spent any nights with David after December 2013, and
David did not communicate to Linda a desire to spend any
time with H.B. Throughout the case, H.B. continued to attend
therapy sessions with a counselor and began seeing a psychia-
trist at the end of 2014. According to Linda, H.B. responded
very well to new medications, and she noticed a significant
improvement in H.B.’s depression.
   A.B., who was 15 years old at the time of trial, has been
diagnosed with mild mental retardation and has “IEPs at
school.” He also has a hearing delay. Nevertheless, he par-
ticipates in football, basketball, and track and is involved in
4-H activities. David described A.B. as “a very happy-go-
lucky kid” and acknowledged that he will always need some
kind of assistance and guidance. He also said that A.B. is his
“right-hand man” and wants to help David with everything.
A.B. testified that he enjoys living with David because that
way they get to spend more time together. He would like to
continue living with David and seeing Linda on the week-
ends but said that he would like to see H.B. more often. He
said that he, H.B., and Z.B. get along well and have a good
time together.
   Z.B. was 13 years old at the time of trial. He has been
diagnosed with “ADHD” and has “IEPs” at school as well.
Nevertheless, like A.B., he also participates in football, basket-
ball, and track at school and is involved in 4-H activities. He
testified that he enjoys living with David because he can stay
in one place instead of moving around so much.
                               - 329 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

   Because of the children’s special needs, the parties receive
an adoption subsidy of $1,300 per month from the State of
Kansas, the state from which the children were adopted. Linda
requested that the court return to the joint physical custody
arrangement it initially ordered utilizing the week on, week
off schedule. She believed it was important for the children
to remain together because she and David adopted them as a
sibling group so they should remain a sibling group. David
testified, however, that he did not believe Linda and he could
communicate well enough to share joint physical custody. He
believed that splitting the children up was in their best interests
because the boys were thriving and comfortable living with
him and because there are issues with H.B. that place the boys
at risk. He did not believe sharing custody of the boys worked
well for them, and now that they have more structure and sta-
bility, their grades and behavior have improved.
   The district court entered the decree dissolving Linda and
David’s marriage on August 5, 2015. The court found it was
in the best interests of the children that David have legal
custody and primary physical custody of A.B. and Z.B. and
that Linda have legal custody and primary physical custody
of H.B. Linda was awarded visitation with the boys every
other weekend.
   Linda was also ordered to pay $379 per month in child
support for three children, $790 per month for two children,
and $588 per month for one child. In calculating the parties’
incomes for child support purposes, the court utilized the
parties’ incomes from their employment and added $200 per
month in farming income for David. The court also assigned
the adoption subsidy to the parent with custody of the child,
meaning David received the subsidy for the boys and Linda
received the subsidy for H.B.
   The court valued and divided the parties’ property utilizing
their joint property statement. Ultimately, Linda was ordered
to make an equalization payment of $16,829 to David in
monthly installments of $500. Greater details regarding the
                               - 330 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

court’s classification, valuation, and division of property will
be provided in the analysis section below as needed to address
Linda’s arguments on appeal. Each party was ordered to pay
his or her own attorney fees. Linda has now appealed to
this court.
                  ASSIGNMENTS OF ERROR
   Linda assigns that the district court erred in (1) its award
of custody and visitation of A.B. and Z.B.; (2) its award of
child support and dependency exemptions; (3) its division of
property, award of the equalization payment, and division of
responsibility for outstanding obligations; and (4) its allocation
of attorney fees.
                    STANDARD OF REVIEW
   An appellate court’s review in an action for dissolution of
marriage is de novo on the record to determine whether there
has been an abuse of discretion by the trial judge. Pohlmann
v. Pohlmann, 20 Neb. Ct. App. 290, 824 N.W.2d 63 (2012). This
standard of review applies to the trial court’s determinations
regarding custody, child support, division of property, and ali-
mony. Id.
   In a dissolution of marriage case, an award of attorney fees
is discretionary, is reviewed de novo on the record, and will be
affirmed in the absence of an abuse of discretion. Brunges v.
Brunges, 260 Neb. 660, 619 N.W.2d 456 (2000).
                           ANALYSIS
Custody and Visitation.
   Linda argues that the district court erred in awarding cus-
tody of A.B. and Z.B. to David. We find no abuse of discre-
tion in the custody order.
   [1,2] When custody of minor children is an issue in a pro-
ceeding to dissolve the marriage of the children’s parents, cus-
tody is determined by parental fitness and the children’s best
interests. See, Maska v. Maska, 274 Neb. 629, 742 N.W.2d
492 (2007); Klimek v. Klimek, 18 Neb. Ct. App. 82, 775 N.W.2d
                              - 331 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     BURCHAM v. BURCHAM
                      Cite as 24 Neb. Ct. App. 323

444 (2009); Neb. Rev. Stat. § 42-364(2) (Cum. Supp. 2014).
When both parents are found to be fit, the inquiry for the court
is the best interests of the children. Maska v. Maska, supra.
Because the district court found that Linda and David were
both fit parents, a finding that Linda does not challenge, we
consider the children’s best interests.
   [3,4] The best interests of a child require a parenting
arrangement “for a child’s safety, emotional growth, health,
stability, and physical care and regular and continuous school
attendance and progress.” Neb. Rev. Stat. § 43-2923(1) (Cum.
Supp. 2014). The best interests of a child also require that
      the child’s families and those serving in parenting roles
      remain appropriately active and involved in parent-
      ing with safe, appropriate, continuing quality contact
      between children and their families when they have
      shown the ability to act in the best interests of the
      child and have shared in the responsibilities of raising
      the child.
§ 43-2923(3). Section 43-2923(6) further provides:
      In determining custody and parenting arrangements, the
      court shall consider the best interests of the minor child,
      which shall include, but not be limited to, consideration
      of the foregoing factors and:
         (a) The relationship of the minor child to each parent
      prior to the commencement of the action or any subse-
      quent hearing;
         (b) The desires and wishes of the minor child, if
      of an age of comprehension but regardless of chrono-
      logical age, when such desires and wishes are based on
      sound reasoning;
         (c) The general health, welfare, and social behavior of
      the minor child;
         (d) Credible evidence of abuse inflicted on any family
      or household member[;] and
         (e) Credible evidence of child abuse or neglect or
      domestic partner abuse.
                               - 332 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

    [5] Both parties submitted evidence at trial regarding cus-
tody of A.B. and Z.B. Custody of H.B. was not at issue; the
parties agreed that it was in her best interests to reside with
Linda. Linda claimed that awarding her custody was in the
boys’ best interests because she had always been their primary
caregiver and it would allow them to maintain their close rela-
tionship with H.B. Although the Supreme Court has acknowl-
edged that it is sound public policy to keep children together
when possible, considerations of public policy do not, in all
cases, prevent the splitting of the custody of the children when
a marriage is dissolved; rather, the ultimate standard is the best
interests of the children. Ritter v. Ritter, 234 Neb. 203, 450
N.W.2d 204 (1990).
    We understand Linda’s desire to keep all three siblings
together, particularly her plea at trial that because she and
David adopted the children as a sibling group, they deserve
to remain a sibling group. We appreciate the district court’s
concern regarding the safety of the boys due to concerns about
H.B.’s mental health but also consider Linda’s testimony that
H.B.’s medication has resulted in significant improvement in
her depression symptoms. We also recognize the evidence at
trial establishing that the children are close to one another and
“bicker” as normal siblings do, and A.B.’s testimony that see-
ing H.B. every other weekend was not enough time and that he
wished he had more contact with his sister.
    Although separating the children may not be the ideal
situation, ultimately the record supports the conclusion that
it is in the boys’ best interests to be placed with David. Both
boys testified that they did not like the week on, week off
joint custody arrangement and liked living with David. They
indicated they enjoyed living at the marital residence because
of the animals and the farming activities they did with David.
David opined that the joint custody arrangement did not work
for the boys; however, they were thriving and comfortable
living with him, and their behavior and grades had improved
as a result of having more structure and stability. Based on
                               - 333 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

the record before us, we cannot find that the district court
abused its discretion in awarding custody of A.B. and Z.B.
to David.
   In the alternative, Linda argues that the district court
should have awarded joint legal and physical custody of
A.B. and Z.B., returning to the alternating weekly schedule.
As explained above, both boys indicated a desire to primar-
ily reside with David, and David testified that allowing the
boys to have a primary residence worked better for them and
has improved their behavior and grades. We therefore find no
abuse of discretion in the parenting time schedule.

Child Support Calculation.
   Linda asserts that the district court erred in its calculation of
child support in two respects. First, she claims that the court’s
calculation of David’s income is incorrect because the court
should have utilized the parties’ 2012 joint tax return to deter-
mine the income he earns from farming. In addition, Linda
argues that the court improperly treated the adoption subsidy
as income rather than using it to offset any child support obli-
gation owed. We find no abuse of discretion in the calculation
of David’s farming income. However, although we do not
agree that the amount of child support owed should be offset
by the adoption subsidy, we agree with Linda that the court’s
treatment of the subsidy as income was error.
   [6,7] The paramount concern and question in determining
child support is the best interests of the child. See Incontro
v. Jacobs, 277 Neb. 275, 761 N.W.2d 551 (2009). In gen-
eral, child support payments should be set according to the
Nebraska Child Support Guidelines, adopted by the Nebraska
Supreme Court, which are presumed to be in the best interests
of the child. See id.
   [8,9] In calculating child support, the court must consider
the total monthly income, defined as income of both parties
derived from all sources. Neb. Ct. R. § 4-204 (rev. 2016).
Thus, all income from employment must be included in the
                               - 334 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

initial calculation, which then becomes a rebuttable presump-
tion of appropriate support. Noonan v. Noonan, 261 Neb. 552,
624 N.W.2d 314 (2001).
   In the present case, the district court calculated David’s
monthly income by utilizing the income he earns from the tele-
phone company and adding $200 for farming income. Linda
claims that David’s farming income should have been estab-
lished using the parties’ 2012 joint tax return, which indicated
the yearly farming income was $19,388.
   [10,11] The Nebraska Child Support Guidelines provide
that copies of at least 2 years’ tax returns, financial statements,
and current wage stubs should be furnished to the court for
purposes of determining the parents’ income in order to calcu-
late child support. § 4-204. Nebraska courts have recognized
that income derived from farming is subject to fluctuations.
See, Gress v. Gress, 274 Neb. 686, 743 N.W.2d 67 (2007);
Pohlmann v. Pohlmann, 20 Neb. Ct. App. 290, 824 N.W.2d 63
(2012); Willcock v. Willcock, 12 Neb. Ct. App. 422, 675 N.W.2d
721 (2004). Thus, the use of income averaging when dealing
with farm income has been approved for purposes of calculat-
ing child support. Specifically, the Nebraska Child Support
Guidelines provide that in the event of substantial fluctuations
of annual earnings of either party during the immediate past 3
years, the income may be averaged to determine the percent
contribution of each parent. See Neb. Ct. R. ch. 4, art. 2, work-
sheet 1, fn.5 (rev. 2015). In Gress v. Gress, supra, the Supreme
Court discussed at length the number of years that a court
should use when averaging income pursuant to the Nebraska
Child Support Guidelines and concluded that a 3-year average
tended to be the most common approach in cases where a par-
ent’s income fluctuates.
   In the present case, however, the only evidence provided
to establish David’s farming income was the 2012 tax return.
Linda testified that their farming income fluctuated and that
some years it was higher than the earnings in 2012. The district
court made a factual finding that the income David earned in
                              - 335 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     BURCHAM v. BURCHAM
                      Cite as 24 Neb. Ct. App. 323

2012 from farming did not accurately represent a “typical” year
and, therefore, did not utilize that figure to calculate David’s
total monthly income.
   [12,13] In our de novo review of a judgment in marriage
dissolution proceedings, when the evidence is in conflict, we
consider, and may give weight to, the fact that the trial judge
heard and observed the witnesses and accepted one version of
the facts rather than another. See Catlett v. Catlett, 23 Neb.
App. 136, 869 N.W.2d 368 (2015). Thus, we give weight to
the fact that the district court found the 2012 tax return was
not an accurate representation of David’s farming income.
Unfortunately, while there is no dispute that David earns some
amount of income from farming, the parties failed to elicit any
testimony which would allow the district court, and this court,
to determine an appropriate or average income. Moreover,
Linda did not request all exhibits offered and received at trial
in her praecipe for the bill of exceptions; therefore, the record
on appeal does not contain all of the exhibits received into evi-
dence at trial. We are unable to determine whether any exhibits
offered and received at trial would support Linda’s argument
that the court should have used a higher farming income. As
a result of her failure to present a record which would support
her argument, we can find no abuse of discretion. As a general
proposition, it is incumbent upon the appellant to present a
record supporting the errors assigned; absent such a record, an
appellate court will affirm the lower court’s decision regarding
those errors. Centurion Stone of Neb. v. Whelan, 286 Neb. 150,
835 N.W.2d 62 (2013). We therefore cannot find that the dis-
trict court abused its discretion in setting David’s farm income
at $200 per month.
   [14,15] Linda also asserts that the district court erred in
considering the adoption subsidy as income for purposes of
calculating child support. She argues that the subsidy is similar
in nature to the payment of a Social Security benefit and that
therefore, it should be considered an offset to any child support
owed. At the outset, we recognize that although Linda now
                               - 336 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

claims the district court’s inclusion of the adoption subsidy
as income was error, the proposed child support worksheet
she submitted to the court at trial also treated the subsidy as
income. Generally, a party cannot complain of error which the
party has invited the court to commit. McDonald v. McDonald,
21 Neb. Ct. App. 535, 840 N.W.2d 573 (2013). However, parties
in a proceeding to dissolve a marriage cannot control the dis-
position of matters pertaining to minor children by agreement,
id., because the paramount concern and question in determin-
ing child support is the best interests of the child, see id. We
therefore address this argument in order to determine whether
the child support ordered is consistent with the best interests of
the children.
   The issue of how adoption subsidies should be treated with
regard to an award of child support is one of first impression in
this jurisdiction. Linda relies on Johnson v. Johnson, 290 Neb.
838, 862 N.W.2d 740 (2015), to support her argument in favor
of offsetting any child support obligation by the amount of the
subsidy. Her reliance on Johnson is misplaced, however. The
children in Johnson received Social Security disability pay-
ments as a result of their father’s status as a retired taxpayer,
and the issue on appeal was whether the father should have
been given credit against his child support obligation for the
Social Security benefits which were paid to his children. The
appeal was taken from a modification action, and the benefits
had not been disclosed to the court at the time of the divorce
proceedings. Therefore, the Supreme Court affirmed the trial
court’s treatment of the Social Security payments as a gratu-
ity and declined to give the father child support credit for the
benefits paid to his children.
   This court has also addressed the treatment of Social Security
benefits. See Ward v. Ward, 7 Neb. Ct. App. 821, 585 N.W.2d 551
(1998). In Ward, a child began receiving Social Security bene-
fits after her mother passed away. The child’s father remarried,
and his second wife adopted the child. When the father and his
second wife divorced, at issue was whether the Social Security
                               - 337 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

payments should offset some of the money each parent owed
in child support. We held that the benefits should offset child
support and reduced the amount of each parent’s obligation by
a proportion of the Social Security payment equal to that par-
ent’s share of the child support needs.
   [16,17] In Johnson and Ward, the children were receiving
Social Security benefits as a result of their parents’ employ-
ment. The Supreme Court in Johnson observed that Social
Security benefits in those instances are not a mere gratuity
from the federal government but have been earned through the
parent’s payment of Social Security taxes. The Supreme Court
reiterated that a request to apply Social Security benefits to
a child support obligation in those circumstances is merely a
request to identify the source of payment, and a Social Security
benefit can serve as a substitute source of income. See Johnson
v. Johnson, supra.
   The Supreme Court reached a different conclusion, however,
in Gress v. Gress, 274 Neb. 686, 743 N.W.2d 67 (2007). There,
the parties’ youngest child received Social Security benefits
as a result of having Down syndrome. When calculating the
father’s child support obligation, the trial court disregarded the
Social Security benefits, and the father challenged that decision
on appeal. In support of his argument that his child support
obligation should be reduced in light of the Social Security
benefits, the father cited to Ward v. Ward, supra. The Supreme
Court found Ward distinguishable in part because of the basis
for the Social Security benefits, stating:
      [I]t is well established that children with actual disabili-
      ties like Down syndrome have special needs above and
      beyond the needs of most children. All children have sup-
      port needs, but special-needs children require additional
      financial support to overcome developmental, cognitive,
      or physiological problems. With this in mind, the federal
      government provides Social Security to such children
      with the intent that it will “supplement other income,
      not substitute for it.” In contrast, the money allocated to
                               - 338 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

      the youngest child under the [Nebraska Child Support
      Guidelines] is meant to provide for the basic needs all
      children have. To construe one source of money as sat-
      isfying both needs would leave either his basic or his
      special needs unfulfilled.
Gress v. Gress, 274 Neb. at 700, 743 N.W.2d at 79.
   [18] The Gress court also recognized that unlike a child
with a disability, a child who loses a parent at a young age
does not necessarily have special needs that will lead to
increased support costs, and in that context, Social Security
benefits are intended to account for the fact that the child has
lost a source of support for his or her basic needs. The court
found that using Social Security benefits to offset a portion
of child support costs is not necessarily a problem under the
circumstances presented by Ward, but it was not appropriate
to offset child support costs where, as in Gress, the Social
Security benefits are intended to mitigate the additional costs
that accompany disabilities. The Gress court therefore held
that the district court did not abuse its discretion when it disre-
garded the Social Security benefits for purposes of calculating
child support.
   Stated another way, Social Security benefits paid to a child
as a result of the disability or death of a parent are distinguish-
able from those benefits paid as a result of the child’s disabil-
ity. Social Security benefits may be used to offset a parent’s
payment of child support under the Nebraska Child Support
Guidelines to provide for the child’s basic needs, because the
benefits are intended to replace the parent’s income source.
However, Social Security benefits may not be used to offset a
child support obligation for a child with special needs, because
the benefits are intended to supplement the parent’s income
and mitigate the increased costs associated with supporting a
special needs child.
   The question of whether the adoption subsidy in the present
case should offset Linda’s child support obligation is resolved
by determining whether the subsidy constitutes a substitute for
                               - 339 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

an income source or whether it is intended as a supplement to
income. Courts in other jurisdictions have concluded that the
purpose of an adoption subsidy is to serve as a supplement to
income, not as a replacement for a parent’s income, and that
those payments therefore do not offset or otherwise serve as
a credit against a parent’s child support obligation. See, In
re Marriage of Thomas, 49 Kan. App. 2d 952, 318 P.3d 672
(2014); W.R. v. C.R., 75 So. 3d 159 (Ala. Civ. App. 2011);
Gambill v. Gambill, 137 P.3d 685 (Okla. Civ. App. 2006); In
re Marriage of Bolding-Roberts, 113 P.3d 1265 (Colo. App.
2005); Strandberg v. Strandberg, 664 N.W.2d 887 (Minn. App.
2003); Hamblen v. Hamblen, 203 Ariz. 342, 54 P.3d 371 (Ariz.
App. 2002).
   In the instant case, the children receive the adoption sub-
sidy because of their special needs. Thus, the subsidy is not
intended to replace a source of income in order to provide
for the children’s basic needs; rather, it is provided to allevi-
ate the additional costs of the children’s special needs. As the
Arizona Court of Appeals observed in Hamblen v. Hamblen,
supra, it would be inappropriate to adjust a child’s entitle-
ment to financial support because the government has elected
to subsidize the increased financial commitment that a special
needs child imposes on the parents. The court further observed
that the subsidy is but an addition to a parent’s obligation of
financial support and that if it were credited against the par-
ent’s child support obligation, it would, in effect, eliminate the
supplementary effect of the subsidy. Accordingly, Linda’s child
support obligation should not be offset by the amount of the
adoption subsidy.
   We recognize, as David argues, that the Nebraska Child
Support Guidelines provide that in calculating the amount of
support to be paid, the court must consider the total monthly
income, defined as the income of both parties derived from all
sources, except all means-tested public assistance benefits. See
§ 4-204. However, we do not agree that the adoption subsidy
is considered income of the parents.
                              - 340 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     BURCHAM v. BURCHAM
                      Cite as 24 Neb. Ct. App. 323

   [19] Social Security disability benefits paid to a mother
and her child as a result of the mother’s disability have been
included in the mother’s income calculation because, as recog-
nized above, such Social Security benefits are received in lieu
of the parent’s income. See Hartman v. Hartman, 261 Neb.
359, 622 N.W.2d 871 (2001). Other jurisdictions have deter-
mined, however, that adoption subsidies should not be included
in the calculation of the parents’ income for child support pur-
poses because the subsidy is not income to the parent, rather
it belongs to the child. See, Strandberg v. Strandberg, supra;
Hamblen v. Hamblen, supra; County of Ramsey v. Wilson,
526 N.W.2d 384 (Minn. App. 1995); A.E. v. J.I.E., 179 Misc.
2d 663, 686 N.Y.S.2d 613 (N.Y. Sup. 1999). In Hamblen, the
Arizona Court of Appeals observed that “the United States
Department of Health and Human Services explicitly states in
its Child Welfare Policy Manual” that “‘[f]oster and adoptive
parents are not recipients of Federal foster care and adoption
assistance payments; rather, foster care and adoption assistance
payments are made on the child’s behalf to meet his or her
needs.’” 203 Ariz. at 345, 54 P.3d at 374.
   As a result, we find that the district court erred in treating
the adoption subsidy as income for the purposes of calculat-
ing child support. We also reject Linda’s assertion that she is
entitled to an offset of the child support obligation she owes
to David, because the adoption subsidies are intended to assist
Linda and David with the increased costs associated with rais-
ing children with special needs above and beyond the amount
of basic support contemplated by the Nebraska Child Support
Guidelines. We therefore reverse the child support calcula-
tion and remand the cause with directions to the district court
to recalculate child support excluding the adoption subsidy.
Based on our affirmance of the custody award, David is enti-
tled to the adoption subsidy for A.B. and Z.B., and Linda is
entitled to the subsidy for H.B.
   [20] Linda also assigns error with respect to the dependency
exemptions the district court awarded, but she does not argue
                               - 341 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

this error. An alleged error must be both specifically assigned
and specifically argued in the brief of the party asserting the
error to be considered by an appellate court. Cain v. Custer
Cty. Bd. of Equal., 291 Neb. 730, 868 N.W.2d 334 (2015). We
therefore do not address this argument.

Property Division.
   Linda assigns error with respect to various aspects of
the district court’s classification, valuation, and division of
the parties’ property. We address her arguments individu-
ally below.
   [21] Under Neb. Rev. Stat. § 42-365 (Reissue 2008), the
equitable division of property is a three-step process. The first
step is to classify the parties’ property as marital or nonmarital.
The second step is to value the marital assets and marital liabil-
ities of the parties. The third step is to calculate and divide the
net marital estate between the parties in accordance with the
principles contained in § 42-365. Plog v. Plog, 20 Neb. Ct. App.
383, 824 N.W.2d 749 (2012).
   [22,23] Linda first challenges the division of three retire-
ment accounts she claims were her premarital property. The
accounts are individually identified on the joint property state-
ment. Property which one party brings into the marriage is
generally excluded from the marital estate. Gress v. Gress,
271 Neb. 122, 710 N.W.2d 318 (2006). The burden of proof to
show that property is nonmarital remains with the person mak-
ing the claim in a dissolution proceeding. Id.
   Linda testified that the accounts were established prior to
the marriage and contained premarital funds. There was no
evidence presented, however, as to whether she contributed
any funds to the accounts during the marriage. Thus, we are
unable to discern whether the balances of the accounts as of
the time the parties separated contained only premarital funds
or a combination of marital and premarital funds. The district
court apparently faced the same difficulty, stating in the decree
that because neither party made any clear record regarding
                              - 342 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     BURCHAM v. BURCHAM
                      Cite as 24 Neb. Ct. App. 323

the premarital values of the retirement accounts, it divided the
accounts equally between the parties. Therefore, Linda has not
met her burden of proving the funds are nonmarital, and we
find no merit to this argument.
    Linda next challenges the district court’s decision to give
David a credit of $21,000 for proceeds from the sale of his
premarital home. She claims there was no evidence that he
used any of those proceeds toward the marital home, and even
if there were, she contributed to increasing the value of David’s
premarital home.
    The parties lived in David’s premarital home for the first
few years of their marriage. Linda testified that during that
time, they made minor repairs to the home such as painting,
fixing a stairwell, repairing some plaster, and replacing some
carpet. Linda was asked whether her assistance in improving
the property had anything to do with the sale price of the home
when it was sold, and she indicated that it did. The home was
sold for $37,000 in 2003, and David testified that $21,000
of the proceeds from the sale went directly into the marital
residence. Thus, we disagree with Linda’s contention that there
was no evidence presented to establish that any of the proceeds
from the sale were put toward the marital residence.
    [24] In the alternative, Linda argues that the court should
have applied the exception to the general principle set out in
Van Newkirk v. Van Newkirk, 212 Neb. 730, 325 N.W.2d 832
(1982). The Van Newkirk exception applies where both of the
spouses have contributed to the improvement or operation of
nonmarital property or where the spouse not owning the non-
marital property has significantly cared for the property during
the marriage. See Van Newkirk v. Van Newkirk, supra.
    [25] When applying the Van Newkirk exception, evidence
of the value of the contributions and evidence that the con-
tributions were significant are generally required. Tyler v.
Tyler, 253 Neb. 209, 570 N.W.2d 317 (1997). In Tyler, the
wife brought a home from a prior marriage into the marriage.
The husband and the wife lived in the wife’s house, sold it,
                               - 343 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

and purchased another, and then another, and finally a fourth
home which became the focus of the appeal. This court, in a
memorandum opinion, modified the divorce decree to require
the wife to pay the husband half of the equity in the final home
owned by the parties, and the Supreme Court reversed. The
Tyler court said that each time the Van Newkirk exception had
been applied, the Supreme Court “has required evidence of the
value of the contributions and evidence that the contributions
were significant.” 253 Neb. at 213, 570 N.W.2d at 320. The
court in Tyler then recited an extensive list of items which the
evidence suggested the husband did to the home to improve
it, such as building a deck, carpeting and painting the family
room, replacing kitchen countertops, and installing four ceil-
ing fans. However, the Tyler court observed that the husband
failed to produce any evidence indicating the value of these
contributions and that he failed to demonstrate “the signifi-
cance of the aforementioned contributions.” 253 Neb. at 214,
570 N.W.2d at 320.
    In the present case, based on our de novo review of the
record, we find that Linda failed to establish the monetary
value of her contributions to the home and demonstrate that her
contributions were significant. Even if Linda’s work improved
the home’s value, she failed to attribute the increase in value to
substantial contributions she made because she did not do the
work alone. Accordingly, we conclude that the district court
did not abuse its discretion in awarding David a $21,000 credit
for his premarital property.
    Linda next asserts that the district court erred in failing to
classify livestock included on the joint property statement as
a marital asset. The joint property statement lists eight feeder
calves and eight pairs of cows and calves; David indicated
that neither he nor Linda was the owner of the cows, whereas
Linda assigned a total value to them of $28,800. At trial,
David’s mother was asked about the cows and calves listed
on the property statement, and she testified that she and her
husband owned them as of November 2013. David confirmed
                               - 344 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

his mother’s testimony that his parents owned that particu-
lar livestock.
   Linda notes that the parties claimed five stock cows on their
2012 joint tax return; through October 2012, she and David
insured $14,000 worth of stock cows; and as of June 2013,
they insured six head of stock cows and six head of stock
calves. Thus, she argues, they clearly have cattle as marital
assets, and the court should have entered a value of $28,800
and assigned the value to David.
   We understand Linda’s argument that at least as late as
June 2013, the parties themselves acknowledged through their
insurance policy that they owned cattle. However, there was no
evidence offered at trial that as of the date of separation, the
cows and calves listed on the property statement belonged to
Linda and David, particularly when the only testimony at trial
was from David and his mother that the parties were not the
owners of the livestock listed on the property statement. We
therefore cannot find that the district court abused its discretion
in failing to classify the livestock as a marital asset.
   Next, Linda contends that the district court erred in clas-
sifying and valuing a savings account held at a credit union.
The court placed a value of $7,850 on the account, classified
it as a marital asset, and awarded it to Linda. Linda claims
the account was her premarital property and had a balance of
only “$0.07” at the time of separation. Brief for appellant at
34. She asserts that “David’s own Exhibit 52 confirms that
the account [should be] valued at $0.07.” Id. However, exhibit
52 is not contained in our record on appeal, so we are unable
to verify Linda’s claim. We also note that David testified
that the first date of business for the account was in January
2013, testimony which appears to refute Linda’s claim that
she owned the account prior to the marriage. Further, on
the parties’ joint property statement David placed a value of
$7,850 on the savings account, a value which was accepted
by the district court. Again, we reiterate that it is Linda’s
burden, as the appellant, to supply a record that supports her
                               - 345 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

assignments of error. See Centurion Stone of Neb. v. Whelan,
286 Neb. 150, 835 N.W.2d 62 (2013). Because of her decision
to request only certain exhibits in her praecipe for the bill of
exceptions, we cannot find on the record before us that the
district court’s valuation and classification of the account was
an abuse of discretion.
   Finally, Linda asserts two claims with respect to the marital
residence. She first argues that the court’s valuation of the
property was erroneous. The district court accepted David’s
value of $129,980 for the home and found that David was
entitled to a credit of $21,000 for his premarital contribution;
thus, the court’s final valuation of the residence was $108,980.
Linda claims the correct value was $330,000, a sum which
includes the residence, the 45 acres of land upon which the
home sits, and the other structures on the land. The court,
however, determined that the 45 acres of land was David’s
premarital property because he purchased it prior to the mar-
riage. Thus, the question is whether the district court prop-
erly classified the 45 acres of land as premarital property or
whether the true value of the marital residence should include
the value of the land as well.
   [26-30] Generally, all property accumulated and acquired
by either spouse during a marriage is part of the marital
estate. Brozek v. Brozek, 292 Neb. 681, 874 N.W.2d 17 (2016).
Exceptions include property that a spouse acquired before the
marriage, or by gift or inheritance. Id. Setting aside nonmarital
property is simple if the spouse possesses the original asset,
but can be problematic if the original asset no longer exists. Id.
Separate property becomes marital property by commingling
if it is inextricably mixed with marital property or with the
separate property of the other spouse. Id. If the separate prop-
erty remains segregated or is traceable into its product, com-
mingling does not occur. Id. The burden of proof rests with the
party claiming that property is nonmarital. Id.
   The parties agree that David purchased the land in 1996,
which was prior to the marriage, and the land retained its
                              - 346 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                     BURCHAM v. BURCHAM
                      Cite as 24 Neb. Ct. App. 323

original form when the parties separated. David secured a loan
to fund the purchase and continued to make payments on the
loan until 2003. David testified that he applied $16,000 of
proceeds from the sale of his premarital residence to pay off
the loan on the land. To the contrary, Linda testified that the
remaining balance on the loan was wrapped into the mortgage
they secured on the marital residence. The trial court appar-
ently found David’s testimony more credible than Linda’s,
a finding to which we afford weight in our de novo review.
See Catlett v. Catlett, 23 Neb. Ct. App. 136, 869 N.W.2d 368
(2015). Thus, David met his burden of proving the property
was nonmarital.
   There is some evidence establishing that David used marital
funds between 2001 and 2003 to make the loan payments for
the land. However, there was no evidence as to the amount
of money used, and therefore, we cannot find that the district
court abused its discretion in classifying the 45 acres of land
as David’s premarital property. Accordingly, the proper value
of the marital residence includes the home only, and not the
land upon which it sits.
   Linda also claims that the court erred in dividing the resi-
dence’s unpaid property taxes from 2012 and 2013 equally
between the parties. She argues that as of December 10, 2013,
the parties stipulated that David have “exclusive use” of the
marital residence, and thus, he was obligated to pay the costs
associated with maintaining the residence. Brief for appel-
lant at 36. Despite Linda’s claim, the temporary stipulation
signed by the parties provided that Linda receive exclusive
use of the parties’ residence from December 9, 2013, at 7
p.m. until April 1, 2014, or such time she notified David oth-
erwise. The evidence reveals, however, that Linda chose not
to reside there after being granted exclusive possession due to
safety concerns.
   [31] Regardless, the property taxes for 2012 and 2013
were incurred during the marriage, and Linda resided in the
house during 2012 and the majority of 2013. Marital debt is
                               - 347 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

defined as a debt incurred during the marriage and before the
date of separation, by either spouse or both spouses, for the
joint benefit of the parties. Finley-Swanson v. Swanson, 20
Neb. Ct. App. 316, 823 N.W.2d 697 (2012). The parties remained
together and lived jointly in the home until separating in the
fall of 2013. Accordingly, we find no abuse of discretion in
the court’s treatment of the tax obligation as a marital debt and
dividing it equally between the parties.
   Finally, Linda asks that we order the marital residence
to be sold and the proceeds split between the parties. We
decline to do so. The district court properly classified the resi-
dence as marital property and awarded it to David. We have
rejected all of Linda’s arguments as to the court’s division
of property either because we find the district court’s deci-
sion was not an abuse of discretion or because she failed to
produce a record sufficient for our review to support her argu-
ments. Accordingly, we affirm the classification, valuation,
and division of property, including the equalization payment,
in its entirety.

Attorney Fees.
   [32,33] Linda argues that the district court erred in fail-
ing to award her attorney fees. In a dissolution of marriage
case, an award of attorney fees is discretionary, is reviewed
de novo on the record, and will be affirmed in the absence
of an abuse of discretion. Brunges v. Brunges, 260 Neb. 660,
619 N.W.2d 456 (2000). The award of attorney fees depends
on multiple factors that include the nature of the case, the
services performed and results obtained, the earning capacity
of the parties, the length of time required for preparation and
presentation of the case, customary charges of the bar, and
general equities of the case. Sitz v. Sitz, 275 Neb. 832, 749
N.W.2d 470 (2008).
   [34] Linda requested that her attorney fees of $20,000 be
considered a marital liability and considered as a reduction
in the amount of net marital assets awarded to her. As noted
                               - 348 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                      BURCHAM v. BURCHAM
                       Cite as 24 Neb. Ct. App. 323

above, a marital debt is one incurred during the marriage and
before the date of separation for the joint benefit of the parties.
See Finley-Swanson v. Swanson, supra. In Finley-Swanson, we
held that the attorney fees incurred by the parties during the
pendency of the dissolution proceedings did not constitute a
marital debt because they were incurred after the parties were
estranged and the wife filed the complaint for dissolution of
marriage and that thus, they were clearly not for the parties’
joint benefit.
   The same is true in the present case. The attorney fees Linda
owes were incurred after she and David had separated and
were not for their joint benefit. Therefore, they were properly
treated as Linda’s separate obligation.
   In our de novo review, we have considered the general
equities of the case as well as the other relevant factors. This
case involved multiple contested issues, including custody of
A.B. and Z.B., child support, alimony, and property division.
Linda asserts that she incurred additional fees as a direct result
of David’s actions, but the district court found, and we agree,
that it appears “both of the parties litigated the issues with a
high degree of contentiousness.” We therefore find no abuse
of discretion in denying Linda’s request for attorney fees and
ordering each party to pay its respective fees.
                        CONCLUSION
   We conclude that the district court erred in treating the
adoption subsidy as income for the purposes of calculating
child support. We therefore reverse that portion of the decree
and remand the cause with directions to the district court to
recalculate child support without considering the adoption sub-
sidy. The decree is otherwise affirmed.
	A ffirmed in part, and in part reversed
	                     and remanded with directions.